Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 17, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                           Juan ORTIZ,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2017CR7171 & 2018CR0457
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
       On August 26, 2019, we ordered appellant’s counsel to file a brief, along with an
explanation as to why his brief was timely filed, by September 5, 2019. On September 13, 2019,
counsel filed a brief, but failed to file a response stating why he did not timely file the brief. On
September 17, 2019, counsel filed a Motion for Leave of Court for Extension of Time to File
Appellant’s Brief Late, requesting an extension until September 13, 2019. After consideration,
we GRANT the motion.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court